Exhibit 10.18


ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (the “Agreement”) is entered into as of
October 15, 2007 (the “Effective Date”), by and among Schlabach Amish Bakery,
LLC, an Ohio Limited Liability Company (“Seller”), and Vickie Moser, (“Seller’s
Owner” and, the “Seller Parties”), and Amish Natural Sub Inc., an Ohio
corporation (“Buyer”), which is a wholly-owned subsidiary of Amish Naturals,
Inc., a Nevada corporation (“ANI”). Buyer and the Seller Parties shall
hereinafter individually be referred to as a “Party” and collectively be
referred to as the “Parties.”


RECITALS

        WHEREAS, Seller is engaged in the business of manufacturing, sale and
distribution of bakery goods and other products in Millersburg, Ohio (the
“Business”); and

        WHEREAS, Buyer desires to purchase from Seller, and the Seller Parties
desire that the Seller sell and transfer to Buyer, certain assets of Seller on
the terms and subject to the conditions of this Agreement.

        NOW, THEREFORE, in consideration of the premises, and the
representations, warranties, covenants, and agreements contained in the
Transaction Documents (as hereinafter defined), and for such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:


ARTICLE 1
PURCHASE AND SALE OF ASSETS

        1.     Purchase and Sale of Assets

              1.1     Purchase and Sale. Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined in Section  4.1 herein), Seller
hereby agrees to sell, assign, transfer, and deliver to Buyer, and Buyer agrees
to purchase, accept, and acquire from Seller, all of Seller’s right, title, and
interest in and to the “Purchased Assets”as follows:

                  (a)     Any and all assets and inventory of Seller relating to
the Business, including, without limitation, that certain inventory set forth on
Schedule 1.1(a) attached hereto (the “Assets andInventory”). Schedule 1.1(a)
shall include, but shall not be limited to, the name, location, description and
identification number (to the extent available) of all the Assets and Inventory;

                  (b)     Any and all intellectual property of Seller relating
to the Business, including without limitation that certain intellectual property
set forth on Schedule 1.1(b) attached hereto (the “IP”). Schedule 1.1(b) shall
include, without limitation, Seller’s tradename and website domain name, as used
in the Business;

--------------------------------------------------------------------------------



                 (c)     The real estate lease agreement set forth on Schedule
1.1(c) attached hereto (the “Lease Agreement”) and all improvements and fixtures
which shall terminate upon Closing;

                 (d)     All customer lists, vendor lists, and other
compilations of data used in or related to the Business;

                 (e)     Those books and records of Seller directly related to
the Purchased Assets, including invoices, purchase orders, vendor and customer
correspondence (if any);

                 (f)     To the extent transferable, all franchises, approvals,
permits, licenses, registrations, certificates, and similar rights obtained from
governmental bodies; and

                 (g)     All goodwill and other intangible assets associated
with the Purchased Assets.

        1.2     Excluded Assets. Notwithstanding any term herein to the
contrary, Seller is not agreeing to, and, accordingly, shall not, sell, assign,
transfer, or deliver to Buyer, and Buyer is not agreeing to, and, accordingly,
shall not, purchase, accept, or acquire from Seller, any of Seller’s assets
other than those assets specifically set forth in Section 1.1 herein.

        1.3     Free and Clear of All Liens and Liabilities. The Purchased
Assets shall be free and clear of all liens, liabilities, claims, and
encumbrances, except as referred to in Section 1.1(c).

        1.4     Delivery of Purchased Assets. As of the Closing, Buyer shall
take physical possession of the Purchased Assets at Seller’s warehouse
facilities located in Millersburg, Ohio.


ARTICLE 2
PURCHASE PRICE

2. Purchase Price.


(a) Purchase Price. The purchase price for the Purchased Assets (the “Purchase
Price”) shall be Two Hundred Fifty Thousand Dollars ($250,000) payable to Seller
at Closing by wire transfer or delivery of certified funds for such amount.


                 2.2     Purchase Price Allocation. The Purchase Price shall be
allocated among the Purchased Assets as set forth on Schedule 2.2 attached
hereto. Seller and Buyer agree that the allocation will bind them for federal,
state, local, and foreign income tax purposes in connection with the purchase
and sale of the Purchased Assets and will be consistently reflected by them on
any tax returns or reports they file or prepare. Seller and Buyer shall consult
with each other concerning all issues relating to such allocation in connection
with any tax audit and shall not initiate any positions inconsistent with such
allocation in connection with any tax audit.

--------------------------------------------------------------------------------




ARTICLE 3
ASSUMPTION OF SPECIFIED LIABILITIES

3.     Assumption of Specified Liabilities.

        3.1     No Assumption of Liabilities Unless Expressly Assumed. Unless as
specifically provided in Section 3.2 below, Buyer does not assume and shall not
have any duty or obligation with respect to any liability, duty, contract,
agreement, or obligation of Seller or Seller’s Owners, whether by the terms of
this Agreement, by operation of law, or otherwise, whether or not associated
with the Business or any of the Purchased Assets.

        3.2     Specification of Liabilities Assumed. Seller hereby agrees that
Buyer has the right, but not the obligation, to assume, satisfy, and perform
when due all liabilities, duties, contracts, agreements, and obligations of
Seller arising or accruing from and after the Closing Date directly and solely
related to the Lease Agreement and any purchase orders that had been received by
the Seller prior to the Closing Date, which related to the purchase of products
from the Business, if such purchase orders had not been fulfilled, in whole or
in part, as of the Closing Date (collectively, the “Assumed Liabilities”). Buyer
shall have no obligation to tender to Seller any economic benefit received by
Seller in respect of fulfilling any such purchase orders.


ARTICLE 4
CLOSING DATE

4.     Closing Date.

        4.1     Closing Date. Provided that all conditions precedent set forth
in this Agreement have been satisfied or waived, the closing of the transactions
contemplated hereby (the “Closing”) shall occur on October 15, 2007, or such
other date as shall be mutually agreed upon by the Parties hereto (the “Closing
Date”). The Closing shall be held on the Closing Date at 10:00 a.m. EST at the
offices of ANI, unless another place and time is mutually agreed upon by the
Parties.

        4.2     Date of Transfer. Provided that the Closing occurs, it is the
intent of the Parties that the Purchased Assets be transferred to Buyer
effective as of the Closing Date. Further, the Assumed Liabilities shall be
transferred to and assumed by Buyer effective as of the Closing Date.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

5.     Representations and Warranties of Seller Parties. As a material
inducement to Buyer to enter into this Agreement, the Seller Parties, jointly
and severally, make the following representations and warranties to Buyer, each
of which the Seller Parties, jointly and severally, represent to be true and
correct. The schedules delivered pursuant to this Article 5 (the “Disclosure
Schedules”) shall be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in this Article 5, and the disclosure in any
paragraph shall qualify other paragraphs in this Article 5 only to the extent
that it is reasonably apparent from a reading of such disclosure through
appropriate cross-referencing that it also qualifies or applies to such other
paragraphs.

3

--------------------------------------------------------------------------------



        5.1     Organization and Qualification. Seller is a Limited Liability
Company duly organized, validly existing, and in good standing under the laws of
the State of Ohio, with all necessary corporate power and authority to own or
use its property that it now owns or uses and to carry on its business as it is
now being conducted. Seller is duly qualified to do business and is in good
standing in each jurisdiction where the ownership, lease, or operation of its
property or the conduct of its business requires such qualification, except
where the failure to be in good standing or so qualified would not have a
material adverse effect on Seller or the Business. At the date hereof, Seller
has one Member Interest (the “Seller Member Interest”) validly issued and
outstanding. The Seller Member Interest is fully paid, non-assessable, and is
entirely owned of record and beneficially by Seller’s Owner, who has not granted
any options in the Seller Member Interest to any person. There are no options,
warrants, or other securities exercisable or convertible into, or any calls,
commitments, agreements, or obligations of any kind relating to, any unissued
equity securities of Seller.

        5.2     Authorization and Validity. Each of the Seller Parties has the
requisite power and is duly authorized to execute and deliver and to carry out
the terms of this Agreement and to execute, deliver and perform its respective
obligations under the documents required at the Closing pursuant to Article 10
(the “Closing Documents”) and any other documents this Agreement contemplates.
All action required, by law and/or Seller’s Articles of Organization and Bylaws
or otherwise, to authorize the execution and delivery of this Agreement, the
Closing Documents and the consummation of the transactions contemplated hereby
has been taken. This Agreement, the Closing Documents and all other documents
contemplated by this Agreement are, or will be upon execution, legal, valid and
binding obligations of the Seller Parties, duly enforceable against the Seller
Parties according to their terms, except as may be limited by (i) bankruptcy,
insolvency, moratorium, or other similar laws affecting creditors’ rights
generally, and (ii) general principles of equity relating to the availability of
equitable remedies.

        5.3     Consents and Approvals. Except for that stated on Schedule 5.3,
no consent, approval, notification or authorization is required in connection
with the execution, delivery, and performance of this Agreement or any Closing
Document by the Seller Parties or the consummation of any transactions
contemplated hereby, including but not limited to any “bulk sale”notice or
similar filing, publication or notice by any Party under the laws of the State
of Ohio in connection with the transactions contemplated hereby.

        5.4     No Defaults. Seller is not in default under or in violation of
(i) any provision of its Certificate of Incorporation or Bylaws; (ii) any
material provision of any indenture, mortgage, deed of trust, lease, loan
agreement, or other agreement or instrument to which it is a party or by which
it is bound or to which any of Seller’s property is subject (including without
limitation the Contracts, as that term is defined hereinafter), if such default
would have a material adverse effect on Seller, the Business, or the Purchased
Assets; or (iii) any statute, law, ordinance, order, judgment, rule, regulation,
permit, franchise, or other approval or authorization of any court or
governmental agency or body having jurisdiction over it or any of Seller’s
properties which, if enforced, would have a material adverse effect on Seller,
the Business, or the Purchased Assets. The execution and delivery of this
Agreement, the Closing Documents and any other documents contemplated hereunder
or thereunder; the Seller Parties’ performance of their respective obligations
under this Agreement, the Closing Documents and other documents; or the
consummation of the transactions contemplated herein will not conflict with,
result in a breach of or, constitute a default under any of the foregoing,
require the payment of any prepayment or other penalties, or result in the
creation of any lien, mortgage, pledge, charge, or encumbrance upon any asset of
Seller. Furthermore, no consents or waivers thereunder are required to be
obtained or notices be given in connection therewith in order to execute and
deliver this Agreement, the Closing Documents and/or any other documents
contemplated hereunder or thereunder or to consummate the transactions
contemplated by this Agreement.

4

--------------------------------------------------------------------------------



        5.5     Documents. The copies and/or originals of all agreements, books
and records related to the Purchased Assets, and other instruments (including
any financial statements relating to the Business provided to Buyer prior to
Closing) that have been delivered by the Seller Parties to Buyer are true,
correct, and complete copies and/or originals of such agreements, books,
records, and instruments, and include all amendments thereto.

        5.6     Litigation. There are no actions, suits, proceedings, orders,
investigations, or claims (collectively, “Proceedings”) pending or threatened
against or affecting Seller, the Business or the Purchased Assets, or that may
interfere with the timely consummation of the transactions contemplated by this
Agreement, at law or in equity, or before or by any governmental department,
commission, board, bureau, agency, or instrumentality. Seller is not operating
under or subject to, or in default with respect to, any order, writ, injunction,
or decree of any court or federal, state, municipal, or other governmental
department, commission, board, agency, or instrumentality. Neither of the Seller
Parties has any Knowledge (defined below) of the basis for any such action,
suit, proceeding, order, investigation, or claim. “Knowledge” is defined to
include actual knowledge and what a reasonably prudent person would discover
upon due inquiry and investigation.

        5.7     Products. During its existence, Seller has not had (a) any
notification, in writing or otherwise, relating to or (b) any claims, demands,
causes of action (including third-party claims, demands, and causes of action,
whether directly or for contribution or indemnification), losses, damages,
expenses (including attorney’s fees), and/or liabilities of any kind and nature
asserted by any person that arises out of or results from any one or more of the
following, with respect to products sold by the Seller in relation to the
Business: (i) any breach by any manufacturer of any of its representations,
warranties, or covenants; (ii) without limiting the preceding, any defective
product; (iii) any recall of any product, regardless of who initiated the
product recall; and/or (iv) any negligent act or omission by a manufacturer. In
addition, the Seller has not issued or been required to issue any notification,
in writing or otherwise, to any person about the quality, manner of consumption,
or spoilage of any products sold by the Seller in relation to the Business, or
for any other reason. Furthermore, there has been no, or any notice received of,
death, personal injury, or loss of property to unrelated third parties, whether
during any warranty period or after its expiration, in connection with any
products of the Business.

        5.8     Inventory. Except for obsolete items and items below standard
quality, all of which will have been written off or written down to net
realizable value, all Inventory will (a) consist of inventory manufactured or
acquired in bona fide transactions in the ordinary course of business; (b) be of
a quality and quantity usable and salable in the ordinary course of business;
and (c) not exceed the shelf life that would adversely affect the qualitative
performance characteristics or the quality of the ingredients. All inventories
not written off will be reflected in the appropriate documents at the lower of
average cost or market on a [last-in, first-out basis]. The quantities of each
item of Inventory (whether raw materials, work-in-process or finished goods)
will not be excessive, but will be reasonable in the circumstances of the
Business.

6

--------------------------------------------------------------------------------



        5.9     Title to Properties. Seller is the sole owner of and has good,
complete, and marketable title to, and full rights to utilize, the Purchased
Assets, free and clear of liens, claims, and encumbrances. At the Closing,
Seller will convey and transfer to Buyer good, complete, and marketable title to
all of the Purchased Assets, free and clear of restrictions or conditions to
transfer or assignment, and free and clear of all liens, claims, and
encumbrances.

        5.10     Real Property. Schedule 5.10 sets forth a description of all
real property and real property interests currently owned, leased or otherwise
held by Seller (“Real Property”). Schedule 5.10 also sets forth a list of all
leases of real property to which Seller is a signatory or by which it is bound
or affected (collectively, the “Real Property Leases”). Seller owns valid and
binding leasehold interests in the Real Property Leases. The Real Property
Leases are in full force and effect and have not been terminated. No event has
occurred and no condition exists which, with the giving of notice or the lapse
of time or both, will constitute a default under any of the Real Property
Leases. Seller has not sublet or assigned any portion of the Real Property. To
Seller Parties’ Knowledge, none of the Real Property is the subject of any
condemnation action and, to Seller Parties’ Knowledge, there is no proposal
under consideration by any governmental body to take or use any of the Real
Property. To Seller Parties’ Knowledge, the Real Property has direct access on a
public way with sufficient road frontage to satisfy all necessary Laws.

        5.11     Condition and Sufficiency of Assets. To Seller Parties’
Knowledge, the buildings, plants, structures, furniture, fixtures and/or
equipment owned or used by Seller and included in the Purchased Assets: (a) are
structurally sound, are in good operating condition and repair, are adequately
serviced by all required utilities and are adequate for the uses to which they
are being put; (b) do not need maintenance or repairs except for ordinary,
routine maintenance and repairs; and (c) are sufficient for the continued
conduct of the Business as it is currently being conducted.

        5.12     Compliance with Laws. Seller has complied with and is not in
violation of any federal, state, county, or local statute, law, rule,
regulation, ordinance, guidance, code, license, use, permit, franchise,
judgment, decree, writ, injunction, and/or order (collectively,
“Laws”) applicable to the Purchased Assets. Neither of the Seller Parties has
received any notice alleging non-compliance with any Law. There are no present
or past conditions relating to the Purchased Assets arising from or related to
any past or present storage, spill, discharge, leak, emission, injection,
escape, dumping, or release of any kind whatsoever of any hazardous material or
any generation, transportation, treatment, storage, or disposal of waste
materials, raw material, or other products of any kind or from the storage, use,
or handling of any hazardous material or other substances. Seller has no reason
to anticipate that any existing circumstances are likely to result in a
violation of any Laws.

6

--------------------------------------------------------------------------------



        5.13     Permits and Licenses. To Seller Parties’ Knowledge, all
governmental authorizations necessary to carry on the Business as presently
conducted are set forth in Schedule 5.13 and have been timely obtained, are in
full force and effect and have been complied with. All fees and charges incident
to those governmental authorizations have been fully paid and are current, and
no suspension or cancellation of any governmental authorization has been
threatened or to Seller Parties’ Knowledge could result by reason of the
transactions contemplated by this Agreement.

        5.14     Liabilities. Seller has no liabilities or obligations,
including without limitation any debt, accounts payable, indebtedness,
commitment, unpaid tax liability or other obligation of any nature, incurred in
connection with the Purchased Assets (whether known or unknown and whether
absolute, accrued, contingent, unasserted, secured, unsecured or otherwise),
except those set forth in Schedule 5.14. Schedule 5.14 also sets forth any
liabilities and/or obligations of Seller that are being assumed by Buyer at
Closing.

        5.15     No Other Agreements to Sell the Assets. Neither the Seller
Parties nor any of Seller’s officers or affiliates has any commitment or legal
obligation, absolute or contingent, to any other person or entity other than
Buyer to sell, assign, transfer, or effect a sale of any of the Purchased
Assets, to sell or effect a sale of any of the capital stock of Seller, to
effect any merger, consolidation, liquidation, dissolution, or other
reorganization of Seller, or to enter into any agreement or cause the entering
into of an agreement with respect to any of the foregoing.

        5.16     Taxes. All tax returns or statements required to be filed with
respect to the operations or assets of Seller prior to the Closing Date have
been correctly prepared in all material respects and timely filed, and all
taxes, and penalties and interest, if any, required to be paid in respect of the
periods covered by such returns have been paid in full or adequate reserves have
been established for the payment of such taxes. All known deficiencies of any
tax, assessment, or government charge or duty have been paid in full or adequate
reserves have been established for the payment of such taxes. No audits or
investigations by federal or state authorities are currently pending or
threatened. Furthermore, Seller has complied in all material respects with all
applicable Laws relating to the payment and withholding of taxes and has, within
the time and the manner prescribed by such Laws, withheld and paid over to the
proper governmental authorities all amounts required to be so withheld and paid
over under the applicable Laws.

        5.17     Intellectual Property. To Seller Parties’ Knowledge, Seller
owns or has the right to use, pursuant to license, sublicense, agreement or
permission, all intellectual property. The use of IP has not infringed any
intellectual property of any other person and, to Seller Parties’Knowledge,
there is no infringement of or unlawful use by any other person of any of the
IP. Schedule 5.17 also sets forth a list of all contracts relating to IP to
which Seller or any affiliate is a party or by which Seller or any affiliate is
bound or affected to any material extent, excluding: (i) license agreements for
“off the shelf” computer software and other commercially available products and
(ii) any licenses implied by the sale of a product. None of the IP owned or used
by Seller is subject to any pending, or threatened, Proceedings, and there is no
valid basis for asserting any such Proceeding. No IP owned or used by Seller is
subject to any outstanding order restricting the use by Seller (or Buyer
following the Closing) of that IP. The IP included among the Purchased Assets is
all that is necessary for the operation of the Business as presently conducted.

7

--------------------------------------------------------------------------------



        5.18     Subsidiaries. (a) Seller has no subsidiaries; (b) Seller does
not own, beneficially, of record or otherwise, any securities of any entity;
(c) Seller is not a party or subject to any partnership, joint venture, or
similar agreement or arrangement; and (d) except shares of common stock of ANI
owned of record or beneficially by Seller’s Owners (or Seller’s Owners’
spouses), no Seller Party owns, directly or indirectly, any security or
financial interest in any other entity or concern which competes with or does
business with Seller or which would interfere with the performance of any duties
it/they owe to Seller.

        5.19     Employees, Labor Relations.

                 (a)    Schedule 5.19 contains, as of a recent date specified
therein, the following information for each employee of Seller (including each
employee on leave of absence or layoff status): name; job title; hire date;
current compensation paid or payable; vacation accrued; eligibility to
participate under any Employee Benefit Plan; and citizenship. Seller Parties
have no Knowledge that any employee intends either to (i) discontinue employment
with Seller either prior or subsequent to the Closing or (ii) refuse employment
by Buyer (taking into account the employment arrangements and policies to be
implemented after the Closing).

                 (b)     Neither Seller, nor any affiliate of Seller, is now or
has ever been a party to any collective bargaining or other labor contract. In
the last five (5) years there has not been, there is not presently pending or
existing, and to Seller Parties’ Knowledge there is not threatened, with respect
to Seller or any of its premises: (i) any strike, slowdown, picketing, work
stoppage, lockout, organizational activity or other labor dispute or Proceeding;
(ii) any application or complaint filed by any employee or union with any
governmental body; or (iii) any application or demand for recognition or
certification of a collective bargaining agent. To Seller Parties’ Knowledge,
there is not currently, nor has there been in the past five years, any internal
investigation of any charge or complaint by any employee of Seller alleging
harassment, discrimination or other employment conduct which could give rise to
liability. To Seller Parties’ Knowledge, all Laws relating to Seller’s
employees, including Laws relating to terms of employment, immigration and
employment of illegal aliens, the payment of social security and other payroll
taxes, the payment of employee wages and benefits (including overtime pay) and
occupational safety and health, have been complied with in all material
respects.

                 (c)     All of Seller’s employees and consultants are employed
or engaged on an “at will” basis, and Seller may terminate such employment or
consulting arrangement at any time without any liability for severance or any
other obligation, except its obligation to pay unpaid accrued salary or
consulting fees and vacation pay and to provide group health insurance in
accordance with the Consolidated Omnibus Reconciliation Act (“COBRA”). Except as
set forth on Schedule 5.19, Seller has not made any statement or taken any
action which could reasonably be expected to result in an employee being found
to be entitled to indefinite employment, employment for a particular term or
subject to termination only for cause.

8

--------------------------------------------------------------------------------



        5.20      Employee Benefit Plans. Seller has no employee benefit plans.

        5.21     Contracts and Agreements. Except as indicated on
Schedule 5.21 attached hereto, Seller has no contracts, agreements, arrangements
or commitments material to the Business other than that disclosed on Schedule
1.1(c). Seller has supplied Buyer with a true and correct copy and/or
description of each such contract, agreement, arrangement and commitment. Each
of the contracts, agreements, arrangements and commitments listed in Schedules
1.1(c) and 5.21 (each a “Contract” and collectively, the “Contracts”) is in full
force and effect and constitutes a legal, valid and binding obligation of the
parties thereto and is enforceable in accordance with its terms. Seller has
complied with the terms of each Contract and is not in default under any
Contract, and no event has occurred which, with the passage of time, would
constitute a default or cause an acceleration of any obligation in connection
therewith. To the Seller Parties’ knowledge, no other party is in default in any
material respect under any Contract.

        5.22     Insurance. Schedule 5.22 sets forth a list of all policies of
insurance of Seller. All of the policies of insurance set forth in Schedule 5.22
are (a) outstanding and in full force and will remain in full force following
the Closing; and (b) are sufficient for compliance with all Laws and Contracts
to which the Seller is a party or is bound or affected. Seller has not been
refused insurance by any carrier to which it has applied for insurance within
the past five (5) years. Seller has paid all premiums due by it and has
otherwise performed all of its obligations under its insurance policies. The
policies to which Seller is a party or that provide coverage to Seller, or any
director or officer of Seller, taken together, provide adequate insurance
coverage for the assets and the operations of Seller for all risks normally
insured against by a person carrying on the same business or businesses as
Seller. Seller has had no claims or loss experience under any insurance policy
at any time during the three-year period immediately preceding the date hereof.

        5.23     Material Change. There has been no material change in the
condition (financial or otherwise) of Seller since September 12, 2007, through
the Closing Date, except changes occurring in the ordinary course of business,
which changes have not materially adversely affected its organization, business,
properties, condition or prospects.

        5.24     Adverse Facts and Circumstances. Seller does not know of any
facts or circumstances which might result in any material adverse change in the
condition (financial or otherwise), business, properties or prospects of the
Business or which might materially and adversely affect the Purchased Assets.

        5.25     Customers and Suppliers; Certain Relationship. To Seller
Parties’ Knowledge, (i) the relationships with the customers and suppliers set
forth in Schedule 5.25 are commercially sound, (ii) there has not been any
material adverse change or development in the business relationship with any
customer or supplier set forth in Schedule 5.25, and (iii) no such customer or
supplier has stated to Seller any present intention to discontinue its
relationship with Seller. None of Seller, or any of its affiliates or related
persons, is an owner, shareholder, creditor or agent of, or consultant or lender
to, any person engaged in a business that acts as a supplier of any goods or
services to Seller or any part of which is in actual or potential competition
with Seller.

9

--------------------------------------------------------------------------------



        5.26     Schedules. Schedules 1.1(a), 1.l(b), and 1.1(c) are each full,
accurate and complete listings of the Assets and Inventory, Intellectual
Property, and Lease Agreement, respectively.

        5.27     Brokerage and Finder’s Fees. The Seller Parties have not
engaged any investment banker, broker, finder, or similar agent for the
transactions this Agreement contemplates which might give right to any brokerage
fee, finder’s fee, commission or similar liability on the part of Seller or
Seller’s Owners.

        5.28     Material Misstatements or Omissions. No representations or
warranties of the Seller Parties contained in this Agreement, the schedules and
exhibits hereto, any Closing Document or any other document delivered by a
Seller Party contain an untrue statement of a material fact, or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading.

        5.29     Acknowledgement. Seller Parties acknowledge Buyer is a newly
formed entity and was specifically formed by ANI for the purpose of entering
into this Agreement and consummating the transactions contemplated hereby.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER

6.     Representations and Warranties of Buyer. As a material inducement to the
Seller Parties to enter into this Agreement, Buyer represents and warrants the
following as of the Effective Date:

        6.1     Organization and Qualification. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Ohio, with all necessary corporate power and authority to own or use its
property that it now owns or uses and to carry on its business as it is now
being conducted.

        6.2     Authorization and Validity. Buyer has the requisite power and is
duly authorized to execute and deliver and to carry out the terms of this
Agreement and to execute, deliver and perform its obligations under the Closing
Documents and any other documents this Agreement contemplates. Buyer has taken
all action required by law to authorize the execution and delivery of this
Agreement, the Closing Documents and the consummation of the transactions
contemplated hereby. This Agreement, the Closing Documents and all other
documents contemplated hereunder or thereunder are, or will be upon execution,
legal, valid and binding obligations of Buyer, duly enforceable against Buyer
according to their terms, except as may be limited by (i) bankruptcy,
insolvency, moratorium, or other similar laws affecting creditors’ rights
generally, and (ii) general principles of equity relating to the availability of
equitable remedies.

        6.3     Brokerage and Finder’s Fees. Buyer has not engaged any
investment banker, broker, finder, or similar agent for the transactions this
Agreement contemplates which might give right to any brokerage fee, finder’s
fee, commission or similar liability on the part of Buyer.

10

--------------------------------------------------------------------------------




ARTICLE 7
COVENANTS

7.     Covenants of the Parties.

        7.1     Conduct of Business of Seller. During the period between the
Effective Date and continuing until the earlier of termination of this Agreement
or the Closing, Seller and Seller’s Owner agree (except to the extent that Buyer
shall otherwise consent in writing, which consent shall be made in Buyer’s sole
and absolute discretion) to carry on its business in the usual, regular and
ordinary course in substantially the same manner as it is currently being
conducted and use all reasonable efforts consistent with past practices and
policies to preserve in tact its present business organization. Without limiting
the generality of the foregoing, without the prior written consent of Buyer
(which consent shall be made in Buyer’s sole and absolute discretion), Seller
shall not:

                 (a)        sell, pledge, lease, dispose of, grant, encumber or
otherwise authorize the sale, pledge, disposition, grant or encumbrance of any
Purchased Asset;

                 (b)        incur any further debt, accounts receivable,
indebtedness, commitments, or other such liability; or

                 (c)        enter into a contract to do any of the foregoing, or
authorize or announce an intention to do any of the foregoing.

        7.2     Due Diligence. Seller shall afford Buyer and its
representatives, during the period from the Effective Date to the Closing, full
and free access to Schlabach Bakery, its personnel, properties, contracts, books
and records, and all other documents and data, during normal business hours upon
reasonable request, and furnish to Buyer and its representatives copies of any
other related documents that they reasonably request.

        7.3     Best Efforts. The Seller Parties hereby covenant and agree that
each shall use its best efforts to cause the lessor of the premises, which is
the subject of the Lease Agreement, to consent to the assignment of the Lease
Agreement and all related items from Seller to Buyer.

        7.4     Reasonable Best Efforts; Notice; Further Assurances. Each Party
will use its reasonable best efforts to fulfill the conditions required to be
fulfilled by it to bring about the timely consummation of the transactions
contemplated by this Agreement. Each Party will give prompt notice to the other
Parties of the occurrence of any event or the failure of any event to occur that
might preclude or interfere with (i) the satisfaction of any condition precedent
to the obligations of any Party under this Agreement; (ii) the truth and
accuracy of any Party’s representations or warranties under this Agreement; or
(iii) the timely consummation of the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, Seller will
promptly notify Buyer of any fact or circumstance which could constitute a
breach of Seller’s representations and warranties set forth in Article 5. After
the Closing, each Party will take all such further actions, execute and deliver
all such further documents and do all other acts and things as another Party may
reasonably request for the purpose of carrying out and documenting the intent of
this Agreement and the other Transaction Documents and for the purpose of
assisting the other Party in the enforcement of any rights obtained pursuant to
this Agreement. Should any such fact or condition require any change in the
Disclosure Schedules if such Schedules were dated the date of the occurrence or
discovery of any such fact or condition, the Seller Parties will promptly
deliver to the Buyer a supplement to the Disclosure Schedules specifying such
changes; provided, however, that the determination of whether the conditions to
Closing set forth in Article 9 have been met shall be made without giving effect
to any such supplement to the Disclosure Schedules; provided, further, that such
supplement shall not be considered as part of the Disclosure Schedules for
purposes of determining whether representations and warranties have been
breached in respect of indemnification claims being made pursuant to Article 11
hereof. Any portion of the Disclosure Schedules and any Schedule which is
delivered after the execution of this Agreement and on or prior to the Closing
Date shall be deemed to be a supplement to the Disclosure Schedules, and as
such, shall be treated in the same manner as a supplement to the Disclosure
Schedules described in the preceding sentence.

11

--------------------------------------------------------------------------------



7.5 Employees and Employee Benefit Plans.


                 (a)     Within two days prior to the Closing Date, Seller will
deliver to Buyer an updated schedule of the information required under Section
5.19(a), which will be current as of such date. From and after the Effective
Date and until the earlier of (i) termination of this Agreement or (ii) the
Closing, Seller Parties agree to use its commercially reasonable efforts to
assist Buyer in retaining the services of Seller’s independent contractors.

                 (b)     Seller acknowledges that Buyer will not hire any
employee of the Business who, as of the Closing Date, is not actively at work,
unless otherwise specifically agreed by Buyer. Seller will remain responsible
for, and will timely pay, all accrued but unpaid salaries, wages, bonuses,
incentive compensation and vacation and sick pay and all other payroll items
(including deferred compensation) in respect of the employees of Seller, through
the Closing Date, and any and all retention, termination, severance, change in
control or other similar compensation or benefits which are or may become
payable at any time before or after the Closing Date arising out of employment
with Seller through the Closing Date. Nothing herein shall obligate Buyer to
employ any employee for any specific time period.

                 (c)     From and after the Closing Date, Seller Parties will
remain solely responsible for any and all liabilities in respect of the Seller’s
employees and their respective beneficiaries and dependents, relating to or
arising in connection with or as a result of (i) the employment or the actual or
constructive termination of employment of any such employee by Seller (including
in connection with the consummation of the transactions contemplated by this
Agreement); (ii) costs and expenses incurred by Buyer relating to workers’
compensation claims for employees for injuries incurred on or prior to the
Closing Date (whether or not reported on or before the Closing Date) including
any deductibles payable with respect to such insurance; and (iii) for costs and
expenses incurred in respect of employee health and medical benefits arising on
or prior to the Closing Date. Buyer will provide prompt notice of any claim or
liability threatened or asserted by or on behalf of an employee that would
reasonably be expected to be subject to this Section 7.5(c). Buyer will
reasonably cooperate with Seller and Seller’s attorneys and insurance carriers
in their efforts to investigate, defend or resolve such claims or liabilities.

12

--------------------------------------------------------------------------------



                 (d)     Seller agrees that in the event any of its employees
are currently authorized to be employed in the United States only by Seller, it
will cooperate with Buyer, and use reasonable efforts to assist Buyer in
obtaining authorization for such employee to be employed by Buyer in the United
States. Seller further agrees to take all steps necessary, including the
continuation of existing payroll functions with respect to any such employee, to
insure that such employee can maintain lawful U.S. immigration status and
continue his or her employment with Buyer until such time as Buyer’s application
or petition for employment authorization for such employee is approved and
effective.

        7.6     Prorations.

                 (a)     All items that affect the Business or the Purchased
Assets and that relate, in whole or in part, to periods on or prior to the
effective time of the Closing, will be apportioned as of the Closing Date (the
“Proration Items”), and representatives of Seller and Buyer will, if
practicable, examine all relevant books and records as of the Closing Date in
order to make the determination of such apportionments. The net amount of all
Proration Items will be settled and paid on the Closing Date to the extent
practicable, or as soon thereafter as is reasonably possible. In the event that
the amount of any of the Proration Items is not known by Seller and Buyer at the
Closing, the proration will be made based upon the amount of the most recent
cost of such Proration Item to Seller. After Closing, Buyer and Seller each will
provide to the other prompt written notice of each invoice relating to any
Proration Item so estimated. Within ten days thereafter, Buyer and Seller will
make any payment to the other that is necessary to compensate for any difference
between the proration made at the Closing and the correct proration based on the
actual invoice. Seller and Buyer will each fully cooperate to avoid, to the
extent legally possible, the payment of duplicate personal property taxes, and
each will furnish, at the request of the other, proof of payment of any personal
property taxes or other documentation that is a prerequisite to avoiding payment
of a duplicate tax.

                 (b)     If either Buyer or Seller (a “Payor”) pays a Proration
Item for which the other (a “Payee”) is obligated in whole or in part under this
Section 7.6, the Payor will present to the Payee evidence of payment and a
statement setting forth the Payee’s proportionate share of such Proration Item,
and the Payee will promptly pay its share to the Payor. In the event either
Buyer or Seller (as applicable, a “Recipient”) receives payments, or the benefit
of payments, of a Proration Item to which the other (a “Beneficiary”) is
entitled in whole or in part under this Agreement, the Recipient will promptly
pay such amount to the Beneficiary.

        7.7     Public Announcements. During the period from the date of this
Agreement to the Closing Date, no Party will issue any press release or
otherwise make any public statements or announcements concerning this Agreement
or the transactions contemplated by this Agreement without the prior written
consent of the other. Following the Closing, Buyer and Seller will make an
announcement regarding the transaction contemplated by this Agreement in a
mutually agreed upon form. Notwithstanding the foregoing, no Party will be
prevented at any time from disclosing any information that is publicly
available, from furnishing any required information to any governmental body or
from complying with that Party’s legal obligations, provided that it gives
reasonable advance notice of such action to the other Parties.

13

--------------------------------------------------------------------------------



        7.8     Repayment of Indebtedness. Seller Parties will fully discharge
all indebtedness related to the Business and the Purchased Assets prior to or at
Closing.


ARTICLE 8
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
SELLER AND SELLER’S OWNER

8.    Conditions Precedent to the Obligations of the Seller Parties.  The
obligations of the Seller Parties to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, at or before the Closing, of all
of the following conditions, each of which shall be deemed independent,
severable, and waivable in whole or in part at the option of the Seller Parties:

        8.1     Correctness of Representations and Warranties. All
representations and warranties of Buyer in this Agreement, the Closing Documents
and any other documents executed and/or delivered in connection herewith,
including without limitation any exhibits or schedules hereto (collectively, the
“Transaction Documents”), shall be true and accurate at and as of the Closing
Date as though made at that time.

        8.2     Performance of Obligations. All of the covenants, agreements,
and conditions of Buyer contained in the Transaction Documents and required to
be performed, complied with, or satisfied by it on or before the Closing shall
have been performed, complied with, or satisfied.

        8.3     Delivery of Instruments. The Seller Parties shall have received
from Buyer the documents set forth in Section 10.2.

        8.4     Consents and Approvals. All approvals and consents required to
be obtained by Buyer with respect to the transactions contemplated under the
Transactions Documents shall have been received.


ARTICLE 9
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

9.    Conditions Precedent to the Obligations of Buyer.  The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction, at or before the Closing, of all of the following
conditions, each of which shall be deemed independent, severable, and waivable
in whole or in part at the option of Buyer:

        9.1     Correctness of Representations and Warranties. All
representations and warranties of the Seller Parties contained in the
Transaction Documents shall be true and accurate at and as of the Closing Date
as though made at that time.

        9.2     Performance of Obligations. All of the covenants, agreements,
and conditions of the Seller Parties contained in the Transaction Documents and
required to be performed, complied with, or satisfied by it on or before the
Closing shall have been performed, complied with, or satisfied.

14

--------------------------------------------------------------------------------



        9.3      Delivery of Instruments. Buyer shall have received from the
Seller Parties the documents set forth in Sections 10.1(a) and 10.1(c).

        9.4     Consents and Approvals. All approvals and consents required to
be obtained by the Seller Parties with respect to the transactions contemplated
under the Transaction Documents shall have been received.

        9.5     No Litigation. No action or proceeding shall be threatened or
pending against Seller that has resulted or is likely to result in a judgment,
decree, injunction, or order that would prevent or make unlawful the
consummation of the transactions under this Agreement.

        9.6     Additional Disclosure. Buyer must be satisfied, in its sole
discretion, with any additional disclosures made with respect to representations
and warranties and exceptions thereof between the Effective Date and the Closing
Date.

        9.7     Material Adverse Effect. Since the Effective Date, there shall
not have occurred any changes, events, or effects, which in Buyer’s discretion,
shall have had a material adverse effect on the Business or the Purchased
Assets.

        9.8     Sale of Real Estate. Buyer shall have closed on the sale of
certain real estate owned by Seller’s Owner and Mark Moser located at 6315
County Road 207, Millersburg, Ohio, 44654.


ARTICLE 10
CLOSING DELIVERIES

10.     Closing Deliveries.

        10.1     Seller Parties' Deliveries. In connection with and at the time
of the Closing, the Seller Parties shall deliver to Buyer the following:

                 (a)       Deliverable Documents. The following, duly executed
by each of the Seller Parties, to the extent such Seller Party is a party to
such agreement:

                          (i) this Agreement;

                          (ii)        a bill of sale relating to the Purchase
Assets substantially in the form of Exhibit A attached hereto;

                          (iii)        any and all documents necessary for
valid, legal transfer of IP, including without limitation any and all tradenames
and domain names;

                          (iv)        all other instruments and documents
required to consummate the transactions contemplated by the Transaction
Documents.

                 (b)       Purchased Assets. Full possession of the Purchased
Assets, as set forth in this Agreement, including the originally executed Lease
Agreement;

15

--------------------------------------------------------------------------------



                 (c)       Books and Records; Consents. The books and records
directly related to the Business and the Purchased Assets including unaudited
financial statements for the 24-month period ending as of December 31, 2006, and
for the interim period thereafter through the Closing Date, to the extent the
Seller Parties possess said books and records, and all items listed on Schedule
5.3.

        10.2     Buyer’s Deliveries. In connection with and at the time of the
Closing, Buyer shall deliver to Seller executed copies of each of the documents
listed in Section 10.1(a), to the extent that Buyer is a party to such document,
and the Purchase Price, pursuant to Section 2.1.


ARTICLE 11
SURVIVAL AND INDEMNIFICATION; REMEDIES

11.    Survival and Indemnification; Remedies.

        11.1     Survival and Indemnification. All representations, warranties,
covenants, and obligations of the Seller Parties in the Transaction Documents
will survive the Closing. The remedies provided in this Article 11 will not be
exclusive of or limit any other remedies that may be available to Buyer. The
Seller Parties, jointly and severally, shall indemnify Buyer and its affiliates,
employees, agents, representatives, successors, and permitted assigns
(collectively, the “Buyer Parties”) and hold them harmless against any loss,
liability, taxes, demand, claim, action, cause of action, cost, damage,
deficiency, penalty, fine, or expense, whether or not arising out of third party
claims (including, without limitation, interest, penalties, reasonable
attorneys’ fees and expenses, and all amounts paid in investigation, defense, or
settlement of any of the foregoing) suffered or incurred by Buyer which arise,
result from, or relate to any liability or other obligation of Seller not
specifically assumed by Buyer under the Transaction Documents, or any
misrepresentation or breach by a Seller Party of any of its/her representations
or warranties or any nonfulfillment or breach by a Seller Party to perform any
of its/her covenants, agreements, or other provisions in the Transaction
Documents. The Seller Parties’ requirement to provide indemnification under this
Article 11 shall terminate three years after the Closing Date, except for those
matters relating to taxes, employee benefits, environmental,and stockholder
capitalization, for which the requirement shall be indefinite.

        11.2     Right to Set-Off. From and after the Closing Date and following
delivery of the Purchase Price payable at Closing to the Seller in accordance
with Section 2.1, upon notice to the Seller Parties specifying in reasonable
detail the basis for such set-off, the Buyer may set-off any amount which the
Buyer may be entitled to hereunder (the “Set-Off Amount”) against amounts
otherwise payable for any reason by Buyer to the Seller Parties. The Set-Off
Amount shall be deposited and held in an escrow account to be determined by
Buyer, pursuant to an escrow agreement with customary terms, including release
terms with respect to the ownership and distribution of the Set-Off Amount,
which terms shall require the receipt by the escrow agent of joint written
instructions for release from both of the Seller Parties and Buyer or the
receipt of a final non-appealable binding judgment or order from a court or
arbitral authority of competent jurisdiction. The exercise of such a right of
set-off by Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute a breach of Buyer’s agreements or obligations
under this Agreement.

16

--------------------------------------------------------------------------------




ARTICLE 12
NONCOMPETE

12.     Non-Competition.

        12.1     Non-Competition12.1.a.1 . In consideration of the execution of
this Agreement and the consummation of the transactions contemplated hereby, and
without the making of any additional payment for or in respect of the covenants
and agreements made in this Section 12.1, each of the Seller Parties hereby
covenants and agrees it/she/he shall not, for a period of two (2) years after
the Closing Date (“Non-Compete Period”), directly or indirectly, in any county
and/or city in the United States of America engage in, or have any interest in,
or manage, or operate or otherwise participate in, or encourage, counsel, advise
or financially assist, or support such Seller Parties’ affiliate, spouse, or
other immediate family member that resides with him/her to be or become involved
in, any activity with any person, firm, corporation, partnership or business
(whether as an advisor, director, officer, employee, agent, representative,
principal, partner, security holder, consultant or otherwise) that engages in
any business of selling any bakery products including granola in any form, shape
or size including cereal, bulk, private label packaging and bars and other
all-natural gourmet foods and other items which is or may be competitive with
the Business. Each of the Seller Parties acknowledges and agrees that these
restrictions are a material part of the consideration given in this transaction
and that Buyer would not have entered into this Agreement without the Seller
Parties agreement to be bound by these provisions.

        12.2     Invalidity. If any of the foregoing provisions of this Article
12 are determined by any court of competent jurisdiction to be unenforceable by
reason of their extending for too great of a period of time or over too great of
a geographic area, or by reason of their being too extensive in any other
respect, such covenants shall be interpreted to extend only for the longest
period of time and over the greatest geographic area, and to otherwise have the
broadest application, as shall be enforceable. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, which shall continue in full force and effect. Each
of the Seller Parties acknowledges and agrees that the restrictions contained in
this Article 12 are reasonable and will not prevent such Seller Party from
earning a living, that Buyer’s remedy at law for any breach of the provisions of
this Article 12 is and will be insufficient and inadequate and that Buyer shall
be entitled to equitable relief, including by way of temporary restraining
order, temporary injunction and permanent injunction, without the need for
posting a bond or for any other undertaking (including without limitation, the
need to prove the inadequacy of money damages), in addition to any remedies
Buyer may have at law.




17

--------------------------------------------------------------------------------




ARTICLE 13
TERMINATION

13.    Termination.

        13.1     Events of Termination. This Agreement may, by notice given
prior to or at the Closing, be terminated:

                 (a)     (i) by Buyer if a material breach of any provision of
this Agreement has been committed by Seller and/or either of Seller’s Owners
(and not cured within five days of written notice if capable of cure) and such
breach has not been waived; or (ii) by Seller if a material breach of any
provision of this Agreement has been committed by Buyer (and not cured within
five days of written notice if capable of cure) and such breach has not been
waived;

                 (b)     (i) by Buyer if any of the conditions in Article 9 has
not been satisfied as of the Closing Date or if satisfaction of such a condition
is or becomes impossible (other than through the failure of Buyer to comply with
its obligations under this Agreement) and Buyer has not waived such condition on
or before the Closing Date; or (ii) by Seller, if any of the conditions in
Article 8 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of
Seller to comply with its obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date;

                 (c)     by mutual consent of Buyer and Seller; or

                 (d)     by either Buyer or Seller if the Closing has not
occurred (other than through the failure of any Party seeking to terminate this
Agreement to comply fully with its obligations under this Agreement) on or
before that date which is 30 days following the Effective Date, or such later
date as the Parties may agree upon.

        13.2     Effect of Termination. Each Party’s right of termination under
Section 12.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section  12.1, all
further obligations of the Parties under this Agreement will terminate;
provided, however, that if this Agreement is terminated by a Party because of
the breach of the Agreement by the other Party or because one or more of the
conditions to the terminating Party’s obligations under this Agreement is not
satisfied as a result of the other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired.


ARTICLE 13
MISCELLANEOUS PROVISIONS

14.    Miscellaneous Provisions.

        14.1     Further Assurances. Subject to the terms and conditions herein,
each of the Parties hereto agrees to use its reasonable efforts to take, or
cause to be taken, all appropriate action, and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable law and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including but not limited to:

18

--------------------------------------------------------------------------------



                          14.1.1     Termination of the Lease Agreement. The
Parties agree the Lease Agreement shall terminate as of the closing of the
purchase of the real estate set forth in Section 9.8 above;

                          14.1.2     Transitional Consulting. For a period of 90
days or until such time prior thereto that the Parties otherwise agree to
employment or consulting services, Seller’s Owner agrees to consult with Buyer
on all matters relating to the Business and transition to operation of the
Business by the Buyer.

        14.2     Taxes. Seller shall pay all taxes arising out of the transfer
of the Purchased Assets to Buyer pursuant to this Agreement, including its
portion of all state and local personal property tax related to the Purchased
Assets, prorated through the Closing Date.

        14.3     Expenses. Each of the Parties shall pay all costs and expenses
incurred or to be incurred by it in negotiating and preparing this Agreement and
in closing and carrying out the transactions contemplated by this Agreement.

        14.4     Notices. All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given as of the date of delivery if delivered in person, three business
days after being mailed (certified, return receipt requested, postage prepaid),
the next business day after deposit with a reputable overnight courier or the
date of delivery via facsimile (if receipt of the facsimile is acknowledged by
the receiving party):

  (a) If to Seller's Owners or Seller, addressed to:


  (b) If to Buyer, addressed to:


Amish Natural Sub, Inc.
c/o Amish Naturals, Inc.
8224 County Road 245
Holmesville, Ohio 44633
Attn: David C. Skinner, Sr.
Fax: 330-279-2412


  with a copy to (which copy shall not constitute notice):


Dennis Brovarone, Esq.
18 Mountain Laurel Dr
Littleton, CO 80127
Fax: 303-466-4826


        Either Party hereto may from time to time, by written notice to the
other Party, designate a different address, which shall be substituted for the
one specified above for such Party.

19

--------------------------------------------------------------------------------



        14.5     Attorneys’ Fees. In the event of any controversy, claim or
dispute between the Parties hereto arising out of or relating to this Agreement
or any of the documents provided for herein, or the breach thereof, the
prevailing Party shall be entitled to recover from the losing Party its
reasonable attorneys’ fees, expenses, and costs incurred in connection with such
controversy, claim, or dispute or any appeal thereof.

        14.6     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.

        14.7     Parties in Interest. Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the Parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
Party to this Agreement.

        14.8     Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be transmitted by facsimile or via portable
document format by other electronic means, each of which shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument. However, this Agreement shall be ineffective for any purposes
whatsoever unless or until executed by all Parties hereto.

        14.9     Headings. The subject headings of the paragraphs and
subparagraphs of this Agreement are included for purposes of convenience only
and shall not affect the construction or interpretation of any of its
provisions.

        14.10     Entire Agreement. This Agreement (together with the Closing
Documents and the schedules and exhibits to this Agreement) sets forth all of
the agreements and understandings between the Parties hereto relating to the
transactions contemplated hereby or the subject matter hereof, and supersedes
all prior agreements and understandings, inducements or conditions, express or
implied, oral or written.

        14.11     Amendment; Waivers. This Agreement may not be modified or
amended, except in a writing signed by the Parties hereto. No waiver of any
provision of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.

        14.12     Severability. In the event that any of the provisions of this
Agreement shall be held by a court or other tribunal of competent jurisdiction
to be invalid or unenforceable, the remaining portions of this Agreement shall
remain in full force and effect and construed so as to best effectuate the
intention of the Parties in executing it.

        14.13     Interpretation. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the context requires. The provisions of this Agreement, and the
documents and instruments referred to herein, have been examined, negotiated,
drafted, and revised by the Parties and no implication shall be drawn nor made
against any Party hereto by virtue of the drafting of this Agreement. The term
“including”used herein shall mean “including without limitation.”

20

--------------------------------------------------------------------------------



        14.14     Governing Law. This Agreement shall be governed by, construed
in accordance with and enforced under the laws of the State of Ohio applicable
to agreements executed and to be performed solely within such State.

        14.15     Consent and Jurisdiction; Service. Each party hereto
irrevocably and unconditionally: (i) agrees that any suit, action or other legal
proceeding arising out of this Agreement may be brought in the state and federal
courts sitting in the City of Millersburg, Ohio; (ii) consents to the exclusive
jurisdiction of any such court in any such suit, action or proceeding; and (iii)
waives any objection which such party may have to the laying of venue of any
such suit, action or proceeding in any such court. Each of the Parties consents
to service of notice of any lawsuit brought under the Transaction Documents by
any of the methods set forth in Section 14.4 hereof.

        IN WITNESS WHEREOF, the Parties hereto have executed or have caused a
duly authorized officer to execute this Agreement all as of the day and year
first above written.

SELLER:

Schlabach Amish Bakery, LLC
                                  
An Ohio Limited Liability Company
By: /s/ Vickie Moser
Name:  Vickie Moser
Its:  Manager BUYER:

AMISH NATURAL SUB INC.,
An Ohio corporation

By: /s/ David C. Skinner, Sr.
Name:  David C. Skinner, Sr.
Its:  President









21

--------------------------------------------------------------------------------

